Or   T^LXAS                RECEIVED IN
                           COURT OF CRIMINAL APPEALS
                                 JUL 23 2015

  1 Uck\A/
                 3o7-oi'      Abel Asosta, Clerk




Tl 102^758-^ TM m 17gTtt Dl&TRlcT(,oupT
 Y^om Ha«Ris couMry
                                       CHRIS DANIEL
                                Harris County District Clerk



February 12, 2015

BRAULIIO JOSE ADORNO # 1378697
DALHART UNIT
11950 FM 998
DALHART, TX 79022

To Whom It May Concern:

Pursuant to Article 11.07 of the Texas Code of Criminal Procedure, please find enclosed
copies of the documents indicated below concerning the Post Conviction Writ filed in
cause number 1025788-A in the 178th District Court.

| I State's Original Answer Filed                   ,

•     Affidavit

•     Court Order Dated

0 Respondent's Proposed Order Designating Issues and Order ForFiling Affidavit.

1 | Respondent's Proposed Findings of Fact and Order                   ,

M Other




          'Garcia, Deputy
     jfminal Post Trial

rg


Enclosure(s) - STATE'S PROPOSED ORDER DESIGNATING ISSUES




              1201 Franklin • P.O. Box 4651 • Houston, Texas 77210-4651 • (888)545-5577

Page 1 of 1                                                                          Rev: 01-02-04
                        Cause No. 1025788-A

EX PARTE                         §    IN THE 178th DISTRICT COURT

                                 §    OF

BRAULIO JOSE ADORNO,             §    HARRIS COUNTY, TEXAS
  Applicant

           MOTION REQUESTING DESIGNATION OF ISSUES

     The   State of Texas,    by and through      its Assistant District

Attorney for Harris County, requests that this Court, pursuant to Tex.

Code Crim. Proc. art. 11.07, §3(d), designate the following issues which

need to be resolved:

     1. Whether the applicant was denied effective assistance of
        counsel; and

     2. Whether the applicant was denied due process.
     Service has been accomplished by mailing a true and correct

copy of the foregoing instrument to the applicant at the following

address:

     Braulio Jose Adorno
     #1378697 - Dalhart Unit
     11950 FM 998
     Dalhart, Texas 79022

     SIGNED this lQth day of February, 2015.

                                 Respectfully submitted,

                                        ires
                                 'Aisjstant District Attorney
                                 Harris County, Texas
                                 1201 Franklin, Suite 600
                                 Houston, Texas 77002
                                 (713) 755-6657 (office)
                                 (713) 755-5809 (fax)
                                 Texas Bar I.D. #24059760
                          Cause No. 1025788-A

EX PARTE                           §    IN THE 178th DISTRICT COURT

                                   §    OF

BRAULIO JOSE ADORNO,               §    HARRIS COUNTY, TEXAS
   Applicant

           STATE'S PROPOSED ORDER DESIGNATING ISSUES

     Having reviewed the applicant's application for writ of habeas

corpus, the    Court finds    that the following issues need to            be

resolved in the instant proceeding:

     1. Whether the applicant was denied effective assistance of
           counsel; and

     2. Whether the applicant was denied due process.

     Therefore, pursuant to Article 11.07, §3(d), this Court will

resolve the above-cited issue and then enter findings of fact.

     The Clerk of the Court is ORDERED NOT to transmit at this

time any documents        in the   above-styled case to the       Court of

Criminal Appeals until further order by this Court.




                                                         S&H8L
                                                         FEB t ° 20^
                                                •nine:    fiSfccM*******
                                                 By            SSputy"



 \AW
By the following signature, the Court adopts State's Proposed Order

         Designating Issues in Cause Number 1025788-A.



SIGNED on the                                              , 2015.